On Motion for Rehearing.
It is believed by the court that the result declared in the original disposition of the case is correct, and should be adhered to. It is perhaps true, as appellant contends, that all the questions raised are not discussed and disposed of in desirable detail or accuracy in the original opinion, but the near approach of the summer adjournment, together with the usual congestion at such time, renders it impracticable to undertake an elaboration or restatement of the opinion before adjournment, and it is not deemed desirable to defer action upon appellant's motion to the next term.
We conclude that the appeal has been correctly disposed of, and, with one or two clerical corrections in the original opinion, the motion will be overruled.